*593ORDER
PER CURIAM.
Claimant, Ronald Marks, appeals from a workers’ compensation award issued by the Labor and Industrial Relations Commission.
The order of the Labor and Industrial Relations Commission is supported by competent and substantial evidence on the whole record, and we find no error of law. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value.
We afSrm the order of the Labor and Industrial Relations Commission pursuant to Rule 84.16(b).